EXHIBIT 10.1


FIRST AMENDMENT TO
REVOLVING CREDIT AND SECURITY AGREEMENT


This First Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is made this 1st day of October, 2012 by and among Kable Media
Services, Inc., a corporation organized under the laws of the State of Delaware
(“Kable”), Kable Distribution Services, Inc., a corporation organized under the
laws of the State of Delaware (“Kable Distribution”), Kable Product Services,
Inc., a corporation organized under the laws of the State of Delaware (“Kable
Product”), Kable News Company, Inc., a corporation organized under the laws of
the State of Illinois (“Kable News”), Palm Coast Data Holdco, Inc., a
corporation organized under the laws of the State of Delaware (“Palm Holding”),
Kable Staffing Resources LLC, a limited liability company organized under the
laws of the State of Delaware (“Kable Staffing”), Kable Specialty Packaging
Services LLC, a limited liability company organized under the laws of the State
of Delaware (“Kable Specialty”), Kable News International, Inc., a corporation
organized under the laws of the State of Delaware (“Kable International”), Palm
Coast Data LLC, a limited liability company organized under the laws of the
State of Delaware (“Palm Coast”, together with Kable, Kable Distribution, Kable
Product, Kable News, Palm Holding, Kable Staffing, Kable Specialty, Kable
International and each Person joined thereto as a borrower from time to time,
collectively, the “Borrowers”, and each a “Borrower”), the financial
institutions which are now or which hereafter become a party to the Loan
Agreement (collectively, the “Lenders” and each individually a “Lender”) and PNC
BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Lenders (PNC, in such capacity,
the “Agent”).


 
BACKGROUND
 
A.           On May 13, 2010, Borrowers and PNC as a Lender and Agent entered
into that certain Revolving Credit and Security Agreement (as same has been or
may be amended, modified, renewed, extended, replaced or substituted from time
to time, including, without limitation, certain modifications and/or waivers
contained in that certain (i) Consent Letter dated September 27, 2010, (ii)
Consent Letter dated December 29, 2011 and (iii) Waiver and Amendment dated July
18, 2012, the “Loan Agreement”) to reflect certain financing arrangements
between the parties thereto.  The Loan Agreement and all other documents
executed in connection therewith to the date hereof are collectively referred to
as the “Existing Financing Agreements.”  All capitalized terms not otherwise
defined herein shall have the meaning ascribed thereto in the Loan Agreement.


B.           Borrowers have requested that Agent and Lenders modify certain
definitions, terms and conditions in the Loan Agreement and Agent and Lenders
are willing to do so on the terms and conditions hereafter set forth.
 


 
 
 
 
NOW THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:








1.          Amendments to Loan Agreement.
          
(a)  On the Effective Date, new definitions of “First Amendment Date” and
“Florida Reserve” shall be inserted in Section 1.2 of the Loan Agreement in the
appropriate alphabetical sequence as follows:
 
“First Amendment Date” shall mean October 1, 2012.


“Florida Reserve” shall mean, as of any date of determination, a reserve in an
amount equal to $482,750.53 on account of the obligations payable by Palm Coast
to the State of Florida in connection with the award agreement between Palm
Coast and the State of Florida, such reserve to be reduced by the amount of any
payments made by Borrowers on account of such obligations until the reserve
amount is $0.


 (b)  On the Effective Date, the following definitions of “ARIC Note”, “Fixed
Charge Coverage Ratio”, “Maximum Loan Amount”, “Maximum Revolving Advance
Amount” and “Unfunded Capital Expenditures” shall be deleted in their entirety
and replaced as follows:
 
“ARIC Note” shall mean the Amended and Restated Subordinated Promissory Note
dated on or around the First Amendment Date in the principal amount of
$17,260,000 between ARIC and Palm Holding.


“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA, plus stock based compensation paid to employees
during such period to the extent deducted in calculating EBITDA, plus
Restructuring Charges paid during such period to the extent such Restructuring
Charges were included in the Restructuring Reserve prior to being paid and were
deducted in calculating EBITDA, minus Unfunded Capital Expenditures made during
such period, minus distributions (including tax distributions) and dividends to
the extent paid in cash during such period to (b) the sum of all Debt Payments
made during such period, plus all cash payments made on account of Borrowers’
pension obligations during such period to the extent such payments were not
deducted in calculating EBITDA (but excluding up to $2,300,000 of such payments
during the period commencing on May 1, 2012 through January 31, 2013), plus
payments made to the State of Florida on account of the obligations owing to the
State of Florida under the award agreement between Palm Coast and the State of
Florida (but excluding such
 
 
2
 
 
payments made during the period commencing on May 1, 2012 through January 31,
2013 up to the initial amount of the Florida Reserve).


“Maximum Loan Amount” shall mean Fifteen Million Dollars ($15,000,000).


“Maximum Revolving Advance Amount” shall mean Fifteen Million Dollars
($15,000,000).


“Subordination Agreement” shall mean the Amended and Restated Subordination
Agreement dated the First Amendment Date among Agent, Borrowers and ARIC.


“Unfunded Capital Expenditures” shall mean Capital Expenditures made through
Revolving Advances or out of Borrowers’ own funds other than through equity
contributed subsequent to the Closing Date or purchase money or other financing
or lease transactions permitted hereunder; provided however Unfunded Capital
Expenditures shall not include, regardless of the source, any Capital
Expenditures made in connection with the Palm Coast Facility previously funded
by the CapEx Reserve.


(c)  On the Effective Date, Section 2.1(a)(z)(iv) of the Loan Agreement shall be
deleted in its entirety and replaced as follows:
 
(iv) Intentionally Omitted, minus


(d)  On the Effective Date, Section 2.1(a)(z)(v) of the Loan Agreement shall be
deleted in its entirety and replaced as follows:
 
(v) the Florida Reserve, minus


(e)  On the Effective Date, Section 7.6 of the Loan Agreement shall be deleted
in its entirety and replaced as follows:
 
7.6           Capital Expenditures.  Make any Capital Expenditures in any fiscal
year in an aggregate amount for all Borrowers in excess of $2,200,000.


(f)  On the Effective Date, Section 13.1 of the Loan Agreement shall be deleted
in its entirety and replaced as follows:
 
13.1           Term.  This Agreement, which shall inure to the benefit of and
shall be binding upon the respective successors and permitted assigns of each
Borrower, Agent and each Lender, shall become effective on the date hereof and
shall continue in full force and effect until May 12, 2014 (the “Term”) unless
sooner terminated as herein provided.  Borrowers may terminate this Agreement at
any time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations.  In the event the
 
 
3
 
 
Obligations are prepaid in full prior to the tenth (10th) day prior to
expiration of the Term (the date of such prepayment hereinafter referred to as
the “Early Termination Date”), Borrowers shall pay to Agent for the benefit of
Lenders an early termination fee in an amount equal to (x) two  percent (2%) of
the Maximum Loan Amount if the Early Termination Date occurs on or after the
Closing Date to and including the date immediately preceding the first
anniversary of the First Amendment Date  and (y) one percent (1%) of the Maximum
Loan Amount if the Early Termination Date occurs on or after the first
anniversary of the First Amendment Date to and including the date that is ten
(10) days preceding the expiration of the Term.
 
2.   Acknowledgement. Agent and Borrowers acknowledge that as of the Effective
Date, the amount of the CapEx Reserve shall be deemed to be zero Dollars ($0).
 
3.   Representations and Warranties of Borrowers.  Each Borrower hereby:
 
(a)    except as set forth on Schedule 3(a) attached hereto and made part
hereof, reaffirms all representations and warranties made to Agent and Lenders
under the Loan Agreement and all of the other Existing Financing Agreements and
confirms that after giving effect to this Amendment all are true and correct in
all material respects as of the date hereof (except to the extent any such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects on and as of such other specific date);
 
(b)    from and after the Effective Date, reaffirms all of the covenants
contained in the Loan Agreement (as amended hereby), covenants to abide thereby
until all Advances, Obligations and other liabilities of Borrowers to Agent and
Lenders under the Loan Agreement of whatever nature and whenever incurred, are
satisfied and/or released by Agent and Lenders;
 
(c)    represents and warrants that after giving effect to this Amendment no
Default or Event of Default has occurred and is continuing under any of the
Existing Financing Agreements;
 
(d)    represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officer executing this Amendment on its
behalf was similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any material contract or agreement to which it is a party or by which any of its
properties are bound; and
 
(e)    represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.
 
 
4
 
 
4.        Conditions Precedent/Effectiveness Conditions.  This Amendment shall
be effective upon the date of satisfaction of the following conditions precedent
(“Effective Date”) (all documents to be in form and substance reasonably
satisfactory to Agent and Agent’s counsel):
 
(a)  Agent shall have received this Amendment fully executed by the Borrowers;
 
(b)  Agent shall have received an amended and restated Subordination Agreement
fully executed by each of the parties thereto;
 
(c)     Agent shall have received an executed amended and restated ARIC Note,
extending the maturity date thereof;
 
(d)  Agent shall have received resolutions of each Borrower evidencing such
Borrower’s authorization to execute this amendment and setting forth authorized
signers on behalf such Borrower; and
 
(e)  Agent shall have received a non refundable amendment fee in an amount equal
to $18,000, which Borrowers acknowledge Agent shall have earned in full as of
the date hereof and which shall not be subject to proration.
 


5.   Further Assurances.  Each Borrower  hereby agrees to take all such actions
and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.
 
6.   Payment of Expenses.  Borrowers shall pay or reimburse Agent and Lenders
for its reasonable attorneys’ fees and expenses in connection with the
preparation, negotiation and execution of this Amendment and the documents
provided for herein or related hereto.
 
7.   Reaffirmation of Loan Agreement.  Except as modified by the terms hereof,
all of the terms and conditions of the Loan Agreement, as amended, and all other
of the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.
 
8.   Confirmation of Indebtedness.  Borrowers confirm and acknowledge that as of
the close of business on September 28, 2012, Borrowers were indebted to Agent
and Lenders for the Advances under the Loan Agreement without any deduction,
defense, setoff, claim or counterclaim, of any nature, in the aggregate
principal amount of $1,929,073.42, due on account of Revolving Advances and
$233,533.00 on account of undrawn Letters of Credit, plus all fees, costs and
expenses incurred to date in connection with the Loan Agreement and the Other
Documents.
 
 
5
 
 
9.   Miscellaneous.
 
(a)  Third Party Rights.  No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.
 
(b)  Headings.  The headings of any paragraph of this Amendment are for
convenience only and shall not be used to interpret any provision hereof.
 
(c)  Modifications.  No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
 
(d)     Governing Law.  The terms and conditions of this Amendment shall be
governed by the laws of the Commonwealth of Pennsylvania.
 
(e)  Counterparts.  This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.  Any signature delivered by a party by
facsimile or pdf transmission shall be deemed to be an original signature
hereto.
 






[SIGNATURE PAGES TO FOLLOW]

 
6
 
 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.


BORROWERS:
 
KABLE MEDIA SERVICES, INC.
 
By:            /s/ Michael P. Duloc               
Name: Michael P. Duloc
Title: President and Chief Executive Officer
 
KABLE DISTRIBUTION SERVICES, INC.
 
By:            /s/ Michael P. Duloc               
Name: Michael P. Duloc
Title: President and Chief Executive Officer
 
KABLE PRODUCT SERVICES, INC.
 
By:            /s/ Michael P. Duloc               
Name: Michael P. Duloc
Title: President and Chief Executive Officer
 
KABLE NEWS COMPANY, INC.
 
By:            /s/ Michael P. Duloc               
Name:  Michael P. Duloc
Title: President
 
 
[SIGNATURE PAGE TO FIRST AMENDMENT]
 



 
7
 
 
PALM COAST DATA HOLDCO, INC.
 
By:           /s/ Michael P. Duloc               
Name:  Michael P. Duloc
Title: President and Chief Executive Officer
 
 
KABLE STAFFING RESOURCES LLC
 
By:            /s/ Michael P. Duloc               
Name: Michael P. Duloc
Title: President and Chief Executive Officer
 
KABLE SPECIALTY PACKAGING SERVICES LLC
 
By:            /s/ Michael P. Duloc               
Name: Michael P. Duloc
Title: President and Chief Executive Officer
 
KABLE NEWS INTERNATIONAL, INC.
 
By:            /s/ Michael P. Duloc               
Name: Michael P. Duloc
Title: President
 
PALM COAST DATA LLC
 
By:            /s/ Michael P. Duloc               
Name:  Michael P. Duloc
Title: President and Chief Executive Officer








[SIGNATURE PAGE TO FIRST AMENDMENT]
 

 
8
 
 




     
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
 
By:   /s/Jacqueline MacKenzie       
Name:  Jacqueline MacKenzie
Title:  Vice President
 



 
 


 


 


 


 


 


 


 


 


 


 


 


 


 
[SIGNATURE PAGE TO FIRST AMENDMENT]
 
 
9
